UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6122


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

WILLIAM TERRENCE CROSS, a/k/a Red,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:03-cr-00010-RBS-1)


Submitted:   May 19, 2015                       Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Terrence Cross, Appellant Pro Se. Joseph Kosky, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William    Cross   appeals   the    district   court’s    margin    order

denying his motion for writ of error coram nobis.                     We have

reviewed the record and find no reversible error.              Accordingly,

we affirm the district court’s order.            United States v. Cross,

No. 2:03-cr-00010-RBS-1 (E.D. Va. filed Jan. 5 & entered Jan. 8,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the   materials

before   this   court   and   argument   would   not   aid   the    decisional

process.



                                                                      AFFIRMED




                                     2